 In the Matter of ALABAMA FUEL & IRON COMPANYand,UNITED MINEWORKERS of AMERICA, DISTRICT 20andOVERTON WHITE WELFARESOCIETY,OVERTON COLOREDWELFARE SOCIETY— MARGARET WHITEaWELFARE SOCIETY, MARGARET COLORED, WELFARE SOCIETY, ACMARWHITE WELFARE SOCIETY AND ACMAR COLORED. WELFARE SOCIETY,PARTIES TO AGREEMENTCase No. C-0274.-Decided14-,1942Jurisdiction:coal mining-industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Alexander E. Wilson, Jr.,for the Board..Benners, Burr, McKamy and Forman,byM1°. Borden BurrsaidMr.Grady Patterson,of Birmingham, Ala., andMr. Henry E. Colton,ofNashville, Tenn., for the respondent.Bowers & Dunn,byMr. Evans D.uun,of Birmingham, Ala., for the'K z5ocletles alParsons ct Mitch,' by Mr. William E. Mitch,of Birmingham,: Ala.,for the Union.Mr. Marvin C. Wahl,of counsel to the Board.,DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed-by United Mine Workers of Amer-ica, District 20, herein called the Union, the National Labor RelationsBoard, herein called the-Board, by its Regional Director for the TenthRegion '(Atlanta, Georgia), issued its-complaint dated June 24, 1942,against Alabama Fuel & Iron'Company, Birmingham, Alabama, hereincalled the respondent, alleging that the .respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section .8 (1); (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, were duly,served upon the respondent, the Union, Overton White Welfare So-,43 N. L. R. B., No. 21..166 ALABAMA FUEL & IRON COMPANY -167ciety,Overton ColoredWelfare Society; MargaretWhite WelfareSociety, Margaret Colored Welfare Society, Acmar White Welfare So-ciety, and Acmar Colored 'Welfare Society, herein called the Societies,'and upon Alabama Fuel & Iron Company Employees Association,herein called the Association, all of which were alleged in the complaintto be labor organizations dominated by :the respondent..Concerning the unfair labor practices., the complaint alleged in sub-stance that the respondent (1) on or about June 17-,.1933, and. at alltimes thereafter, by specified acts and conduct, dominated and inter-fered with the formation and administration of the Societies and con-tributed financial and other support thereto; (2) on or about May 30,1942, and at all times thereafter, by specified acts and conduct, domi-nated and interfered with the formation and administration of theAssociation and. contributed financial and other support thereto; (3)on and after certain specified dates, discharged and refused to reemploy14 named employees because they had joined or assisted the Union orengaged in concerted activities with other employees; (4) since July.5,1935, and at all times thereafter, by numerous acts and by specified.conduct, and by the acts and conduct hereinabove set forth, interferedwith, restrained, and coerced its einployees'in the exercise of the rightsguaranteed. in Section 7 of the Act.The respondent did-not file ananswer.On July 20, 1942, the Association filed its answer denyingcertain allegations of the complaint.Pursuant to notice a hearing was held at Birmingham, Alabama, onJuly 20 and 21, 1942, before Thomas E. Wilson, the Trial Examinerduly' designated by the Chief Trial Examiner. . The Board,' the re-spondent, the Union, the Societies, and the Association were repre-sented by counsel and participated in the hearing.On. the secondday, with the consent of all parties, the hearing was ,closed and therespondent, the Societies, the Association, and counsel for the Boardentered into a stipulation in settlement of the case, subject-to the ap-proval by the Board.The stipulation provides as follows,An amended charge having been. filed by United-Mine Workersof America, District 20 (hereinafter called the "Union'.') affiliatedwith the Congress of Industrial Organizations, with the ActingRegional Director of the National Labor Relations Board (herein,-after called the "Board") for. the Tenth Region. at .Atlanta,Georgia,, alleging that Alabama Fuel & Iron Company (herein-after called the "Respondent") has engaged in unfair labor prac-ticeswithin the meaning of. Section 8, (1), (2).. and (3) of theNational. Labor Relations Act; the Board, through its ActingRegional Director, having issued and served a complaint statingthe charges; the right to file an answer having been waived byRespondent, but it being expressly agreed that nothing herein con- 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDtained shall be construed or- considered as an admissionthat anyunfair,labor practiceshave beencommitted,by Respondent; hear-ings having commenced before a duly designated Trial Examinerof the Board in Birmingham,Alabama, on July 20, 1942;and itbeing the intention of the parties to conclude all-proceedings beforethe Board.in this case and being understood between the partiesthat all matters occurring prior to the date of the signing of thisstipulation shall be and are fully settled hereby,IT IS HEREBY STIPULATED AND AGREED By and among AlabamaFuel & Iron Company by Borden-Burr and D. K. McKamy, itsattorneys;OvertonWhiteWelfare Society by Evans. Dunn,its 'attorney;Overton Colored Welfare Society by Evans Duringitsattorney;MargaretWhiteWelfare Society by EvansDunn,,its attorney;Margaret Colored Welfare Society by Evan'sDunn, its attorney;AcmarWhite Welfare Society by EvansDunn, its attorney ;'Acmar Colored Welfare Society by EvansDunn, its attorney; Alabama Fuel & Iron Company Employees-Association by Evans Dunn, its attorney;United Mine WorkersofAmerica, _District 20, byWilliam E.Mitch, its attorney ;Alexander E.Wilson, Jr., Regional Attorney,'Tenth RegionNational Labor.Relations Board, as follows :^.IRespondent; Alabama Fuel & Iron Company, is a corporation,organized"under and existing by virtue of the laws of the State ofAlabama,. having its principal office and place of business in theCity of Birmingham, County of Jefferson, State "of Alabama. Itis engaged in mining and producing coal and related products andoperates several mines and villages in..St. Clair and JeffersonCounties in the State of Alabama..During the year 1941, Respondent mined and produced. coal inexcess of 1,100,000 tons.Approximately 90% of all the coalmined and produced by Respondent during the year. 1941 was soldand shipped to customers in states other than the State-of Ala-bama, or to interstate railroads operating in the State of Alabamaor -to steamship lines.Respondent employs' approximately 1900persons in all of its various mines.Respondent for the purpose of this stipulation admits that, it isengaged in -interstate commerce within the meaning of Section2 (6) of. the National Labor'. Relations Act, and its operationsaffect'coni'merce within the meaning of Section'2 (7). of the saidAct. ALABAMA FUEL &.'-IRON COMPANY169IIUnited Mine Workers of America, District 20, affiliated with theCongress of Industrial Organizations, is a labor organizationwithin the meaning of-Section 2 (5) of the National Labor Rela-tions Act.OvertonWhiteWelfare Society, Overton ColoredWelfareSociety, Margaret White Welfare Society, Margaret Colored Wel-fare Society, Acmar White ;Welfare Society_ and Acmar- ColoredWelfare Society. are labor organizations within the meaning ofSection 2 (5) of the National Labor Relations Act.Alabama Fuel & Iron Company Employees- Association is alabor organization within the meaning of Section, 2 (5) of theNational Labor Relations Act.IIIAll parties hereto acknowledge service of the complaint, noticeof hearing and amended charge, and expressly waive all furtherand other procedure before the Board to which the parties maybe entitled under the National Labor Relations Act or the rulesand regulations of the National Labor Relations Board', includingfurther pleadings, hearing, taking of testimony and the makingof findings of fact and conclusions of law.IVThis stipulation, together with the amended charge, Complaintand notice of hearing, Order postponing hearing, Order desig-nating Trial Examiner and, transcript of proceedings taken beforethe Trial Examiner shall constitute the record in this - case, andthe parties expressly agree that the Board, without further proce-dure, may issue an order in substantially the following form :ORDER,.The National Labor Relations Board hereby orders that Ala-bama Fuel&Iron Company,its officers,attorneys and agents (andparticularly including Overton White Welfare Society;OvertonColored Welfare Society,MargaretWhiteWelfare Society, Mar-garet ColoredWelfare Society,Acmar WhiteWelfare Society,and Acmar Colored Welfare Society)all its contractors and suc-cessors and assigns shall:1.Cease and desist from :(a)Discouraging membership in United Mine Workers ofAmerica,-District20, or any other labor organization of itsemployees,by laying off,discharging,refusing to reinstate, or in 170 ,DECISIONSOF NATIONALLABOR RELATIONS BOARDany other manner discriminating in regard to hire or tenure of,employment of its. employees,- because of.inembership in or activi-.ties in connection with any such labor organization.(b) .'Dominating or interfering with the formation or admin-istration of or contributing financial or other support to theSocieties' known as OvertonWhite Welfare Society, OvertonColored Welfare Society,-Margaret White Welfare Society, Mar-garet Colored Welfare Society, Acmar. White- Welfare Societyand Acmar Colored Welfare Society, in. so far as such Societies arelabor organizations, andAlabama Fuel & Iron CompanyEmployees Association, or any other labor organization of itsemployees.(c)Giving effect to any and all contracts it has or may haveentered into- with Overton White Welfare Society, Overton Col-ored Welfare Society, Margaret White Welfare. Society, MargaretColoredWelfare Society, Acmar White Welfare Society andAcmar Colored Welfare Society as the representative of itsemployees for the purpose of dealing with the Respondent con-cerning grievances, labor disputes, rates of pay, wages, hours ofwork or other conditions of employment. i(d)"Maintaining surveillance of or employing Other means ofespionage for the purpose of ascertaining and investigating theactivities of United Mine Workers of America, District 20, and theactivities of its, employees in coinection with such organizationor any other labor organization.(e}Urging, persuading or warning, in any way, through offi-cers, supervisory employees, contractors,welfare' societies, orotherwise, or in any manner influencing or attempting to influence,its employees to form, join, assist, or participate in, any labororganization, or in any manner or degree of such forming, joining,assisting, or participating in, any such labor organization.(f)Knowingly permittinb officers or agents of any labor organ-ization, whether employees,of the respondent or not,'to engage inactivities among the employees of the Respondent on behalf ofsuch, labor organizations, among such employees while they areworking on the job, or on the Respondent's plant property, or withthe use of the Respondent's property, equipment, or facilities,unless such privileges are granted equally to all labor organiza-tions of the said employees.,(g)Entering into any closed shop or other contract with any-labor organization, by virtue of which the employees of theRespondent are required to join said labor organization as a con-dition of their employment,' unless' said labor organization rep-resentsa majority of said employees for purposes of collective ALABAMA.FUEL&'IRON COMPANY171bargaining,with the'Respondent,and has, subsequent to ,the dateof this order, in no way been established,maintained,or assistedby the Respondent or any person,firm, association,or corporationacting,in the interest of the Respondent, .through-any act defined.in the National'LaborRelations Act.as an unfair labor practice.(h)Denying to its employees,who reside in houses owned bythe Respondent the right to have any persons call at their homesfor the purpose of consulting, conferring or advising with, talk-ing. to, meeting or assisting the Respondent's employees, or anyof them, in regard to the rights of said employees under the Act.(i)Interfering in any manner with the right of -any agent,,representative,officer, member or organizer of the United MineWorkers:of America,District 20, or any other labor organization,.or with.the right of any person,in his entry upon and traversingin paths, roads,streets, or other ways of ingress and egress,public,or private,on the properties,of the Respondent located in Jef-feison and St. Clair Counties, State of Alabama, customarily usedby theRespondent's employees there residing and engaging in,lawful transactions with them, for the purpose,of consulting, con-ferring or advising with, talking to, or assisting the Respondent'semployees or any of them,in regard to the rights of said em-ployees underthe Act.(j)In any other manner.interfering with, restraining or-coercing its employees in the exercise of the rights of its em-ployees to self-organization,to form, join or assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for, the purpose ofcollective bargaining or other mutual aid or protection as guaran-teed in Section 7 of the National Labor Relations Act..2.Take the following affirmative . action to effectuate the pol-icies of theAct':..(a)Offer to those persons listed in Appendix A 1 hereof exceptWheeler-Padgett, deceased,immediate and full reinstatement totheir former positions, without prejudice to, their, seniority andother rights-and privileges, displacing,if necessary,any em-ployee since hired, transferred or otherwise assigned to work insaid positions.(b)Make whole to persons named in Appendix A' hereof for'any loss ofpay theyor any of them may have suffered by reasonsof their discharge, .by payment to each of them respectively thesum appearing beside his name in Appendix A hereof. Paymentdue Wheeler Padgett,,deceased,shall be made to Mrs. Wheeler-Padgett. .F1Appendix A is set forth at the end of this Decision and Order. 172DECISIONS OF NATIONAL,LABOR RELATIONS BOARD(c)Hereinafter refrain from recognizing the societies knownas Overton'White Welware Society,,Overton Colored Welfare.Society,'MargaretWhite Welfare.Society,. -Margaret'ColoredWelfare Society,Acmar White-Welfare Society, Acmar Colored-Welfare Society and Alabama Fuel&Iron Company EmployeesAssociation,or their successors,as representatives of the Respond-ent's employees or any of them,for the purpose.of dealing withRespondent concerning grievances,labor disputes,wages, rates ofpay, hours of work or other conditions of work, or otherwise.dealing with any of the aforementioned organizations or theirsuccessors,and completely disestablish all of the aforesaid organi-zations as such representatives. .(d)Make reasonable effort and exercise due diligence throughits officers,agents, supervisory employees;contractors and peaceofficers, to discourage and deter breaches of the peace or invasidnsof the civil rights of its employees,.or members of their families,committed upon or directed against the said employees,or mem-.bers of their'families,on account of the union affiliation or activityof the said employees and to make reasonable effort and exercise.due diligence to protect the said employees,while on the job,or on the, Respondent's plant property,from,any acts.or threatswhich interfere with,the rights of the said employees`to self-'organization as guaranteed in Section 7 of the National LaborRelations Act; provided,however, that the failure of the Re-spondent to make the reasonable efforts and exercise-the diligencein this paragraph referred to shall not impose upon the Respond-ent any duty in reference to which there may or shall result anycivil or other liability(said provision not, to exclude any right.of the Board to proceed hereunder)on the part of the Respondentto any person whatsoever.-(e)Require that its officers,agents, supervisory employees andcontractors do not in any way urge, persuade,or.warn its em-ployees, or in any manner influence or attempt to influence the saidemployees to form, join, assist,or participate in any labor organi-zation, or not to form,join, assist,or participate in any labororganization,or in any manner or degree of such forming, joining,assisting,or participating in a labor organization.(f)Take all reasonable steps and precautions to carry out andeffect.the provisions of-paragraph 2 (e) above.(g)Post immediately in 'conspicuous places on its bulletinboards at all of its mines in Jefferson and St. Clair Counties,State' of Alabama, and maintain for a period of at least sixty(60) days from the date of posting, notices to its employees,stating that ALABAMA FUEL..&, IRON COMPANY.173(1)The Respondent will refrain from the conduct from whichit is ordered to cease and desist in Paragraph 1 (a) through (j)inclusive of this order;(2)TheRespondent.will take.the affirmative action set forthin Paragraph 2 (a.) through(f) of this order; and(3) . TheRespondent's, employees are free to become or remain,rhembers.of the United.MineWorkers.of America,District 20,or any other labor organization,and that the Respondent willnot discriminate against any employees because of membership .or activity in any-labor organization.(h)Notify the Regional Director for the Tenth Region, inwriting'within ten(10) -days.'from the date of this order, whatsteps it hastaken to comply herewith.VFUpon application by the Board,the . United States CircuitCourt of Appeals for the Fifth Circuit, or any appropriate Cir-cuit Court of Appeals, may enter its decree enforcing the orderof. the Board as set forth in Paragraph IV and all parties heretoexpressly waive..all rights and privileges to reserve further noticeof filing of application for the entry of such decree,or to contestthe entry:of such decree..VIWherever used in this stipulation or m' the Board's 'Order, theterm contractor shall be defined as being one who directly deriveshis earnings in.whole or in part from the labor of others or onewho himself employs laborers or is,responsible to laborers fortheir wages.VIIThe offer of employment referred to in Section 2 (a) of theorder shall be in writing either delivered in person to each ofthe persons listed in Appendix A or mailed,.properly addressed,by registered mail to their last known address(a copy of saidletter to be also mailed to the Board or its designated representa-tive and to the. United Mine Workers ofAmerica atits offices,Coiner Building, Birmingham,Alabama) . notifying the personnamed to appear at the'office,of the Respondent at its mine wherehe formerly worked on a day designated. in the -'Offer Of'employ-ment, such day to be not less than'five (5) days afterthe entryof. the order, -and further notifying such person'that, if'he -doesnot appear on the day designated or within five (5)days there- 174DECISIONS OF NATIONAL LABOR RELATIONS. BOARDafter, he will not- be further entitled--to demand or receive eniployment under the terms of the order.If any of said employees have not worked.for the Respondentduring the year 1942, such employees when returning to workshall be subject to physical examination by the Respondent'sphysician, and the hire of such employees as such examinationdiscloses are not physically 'fit for employment may berefused.If such person is so rejected, he-may be re-examined by-anycompetent physician' named by a representative of the Boardand the Respondent shall accept the "result of such examination.VIIIThat the entire agreement .is contained within the terms ofthis stipulation and that there is no :verbal agreement of anykind which varies, alters or adds to this stipulation.IX-That this. stipulation is subject. to the approval of the NationalLabor Relations Board and shall become effective immediatelyupon the receipt of notice granting such approval by the Board.On July 28, 1942, the Board issued its order approving the stipu-lation,making it a part of the record, and pursuant to Article II,Section 36, of National Labor Relations Board Rules and Regula-tions-Series' 2, as amended, transferring the proceeding to the Boardfor the entry of a Decision and Order pursuant to the provisions ofthe stipulation.. '.Upon the basis of the above stipulation and the entire record inthe case, the Board -makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT,The respondent, Alabama Fuel & Iron Company, is. an Alabama.corporation maintaining its principal office and place of business in-Birmingham, Alabama. It is engaged in mining a-nd producing coal---'and related products and operates several, mines and villages in St.Clair and Jefferson Counties in the State of Alabama.During 1941the respondent mined and produced coalin excessof 1,100,000 tons.Approximately 90 percent of such production was shipped to cus-tomers in States other than Alabama, to interstate railroads operat-ing in Alabama, and to steamship lines.At the time of the hearingthe respondent employed approximately 1900 employees in its various ALABAMA FUEL & IRON COMPANY175mines;For : the purposes of this proceeding,the respondent.admits,that it is engaged in commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade,traffic, and.commerce among the several States.'.ORDERThe National Labor Relations Board hereby orders that AlabamaFuel & Iron Company, its officers,attorneys,and agents(and par-ticularly including Overton White Welfare Society,Overton ColoredWelfare Society,Margaret White Welfare Society, Margaret ColoredWelfare Society,Acmar White Welfare Society,and Acmar ColoredWelfare Society)all its contractors and successors'and assigns shall :1.Cease and desist from :(a)Discouraging membership in United Mine Workers'of Amer-,ica,District 20, or any other labor organization of its employees, bylaying off,discharging,refusing to reinstate,or in any other mannerdiscriminating in, regard to hire or tenure of employment of itsemployees,because of membership in or activities.in connection withany such labor organization;(b)Dominating or interfering with the formation' or administra-tion of or contributing financial or other support to the Societiesknown as Overton White Welfare Society,Overton Colored WelfareSociety, Margaret White Welfare Society,Margaret Colored WelfareSociety, Acmar White.Welfare Society, and Acmar,Colored WelfareSociety,in so far-as such Societies are labor organizations, and'Alabama Fuel&Iron Company Employees Association,or any otherlabor organization'of its employees;(c)Giving effect to any and all contracts it has or may - haveentered into with OvertonWhiteWelfare Society, Overton.ColoredWelfare Society,Margaret White Welfare Society,Margaret ColoredWelfare Society,Acmar White Welfare Society,and Acmar'ColoredWelfare Society as the representative of its employees for-the purposeof 'dealing with the respondent concerning grievances, labor disputes,ratesofpay,'wages,hours of'work, or other'conditions. ofemployment;(d)Maintaining surveillance-of or employing,other.means of-espionage for the purpose of ascertaining and investigating the activi-ties of United Mine Workers of America,District'20, and the activi-ties of its employees in connection with such organization or any otherlabor organization ;.(e)Urging, persuading,or warning in any way; through officers,supervisory employees,contractors,welfare societies,or otherwise,or in any manner influencing or attempting to influence,its employ- 176DECISIONS-.OF NATIONALLABOR RELATIONS BOARDees to'form;:join, assist,:-or participate in, -any labor organization; orin any. 'manner 'or degree.of such forming,joining;-assistingi or par-ticipating in, any such,labor'.organization;(f)Knowingly permitting officers.or agents of any labor organiza-tion, whether employees of the respondent or not, to engage in activi-ties among the employees of the respondent on behalf of such labororganizations,among such employees while they are working-on thejob, or on the respondent's plant property, or with the use of therespondent's property,equipment,or, facilities,unless such privilegesare 'granted equally to.all labor organizations of the said employees,;(g) ' Entering into any closed'shop or other contract with any labororganization,by virtue of which the employees of the respondent arerequired to join said labor organization as a condition of their employment, unless, said labor organization represents -a majority ofsaid'employees for purposes of collective bargaining with the re=spondent,and - h'as, subsequent to the date of this Order, in no way,bbeen established,maintained,or assisted by the respondent or anyperson,firm, association,or corporation acting in the interest of theresponden;through any act defined in the National Labor RelationsAct a;s'an unfair labor practice;enying to its employees,who reside in houses owned by'therespondent the right to have any persons call at their homes for thepurpose of colisulting,''conferring or advising with, talking to, meet-ing or assisting the Respondent's employees,or,any of them,in regardto ^ tle rights of said employees under'-the Act ;(i),.Interfering in any mannerwith the right of any.agent, repre-sentative,,officer, member,or organizer of the United Mine Workersof America,District 20, or any' other labor organization;or withthet,xightof any, person,in his entry upon and traversing in paths,roads, streets;or other, ways of ingress and egress, public or private,on the properties of the respondent located in Jefferson and St. Clair'Counties,State of Alabama,customarily used by the respondent'semployees there residing and engaging,in lawful transactions ,withthem, for thepurpose of consulting,conferring,or advising withtalking to, or assisting-the respondent's employees or any of them,in regard to the rights of. said employees under the. Act;(j)',In any other manner interfering with, restraining,'or coercing;its employees in the exercise of the rights of its employees to self-.organization,to form, join, or assist labor,organizations,to bargaincollectively through representatives of their own choosing and to en-gage in concerted activities for the purpose of collective bargaining orother mutual aid orprotection as'guaranteed in Section 7 of the Na-tional Labor Relations Act. ALABAMA FUEL.& ,IRON—COMPANY-:1772.Take the following.affirmative action to eff ectuate-the policies of.the'-Act:'(a)Offer to those persons listed in Appendix A hereof exceptWheeler Padgett, deceased, immediate and full reinstatement to theirformer positions, without prejudice to their seniority and other rightsand privileges,displacing,ifnecessary,any. employee since hired, -transferred or otherwise assigned.to work in said positions;(b)Make whole to persons named in Appendix A hereof for anyloss of pay they or any of them may have suffered by reasons pf theirdischarge, by.payment to each of them respectively the sum appearingbeside his name in Appendix A hereof. Payment due Wheeler Pad-gett, deceased,shall be made to Mrs. Wheeler Padgett:(c)Hereinafter refrain from recognizing the 'Societies known as.OvertonWhite Welfare Society, Overton Colored Welfare` Society,Margaret White Welfare Society,MargaretColored Welfare Society;Acmar-White Welfare Society, and Acmar Colored Welfare Societyand Alabama Fuel & Iron Company Employees Association, or theirsuccessors,as representatives of the respondent's employees or any ofthem, for the purpose of dealing with the respondent concerninggrievances,labor disputes,wages, rates of pay, hours of work, or other ;conditions of'-work, or otherwise dealing.with any of. the afore-liien-tioned organizations or their successors,and completely disestablishall of the aforesaid organizations as such representatives;(d)Make reasonable effort and exercise due diligence through itsofficers, agents,supervisory employees,contractors and peace officers,to discourage and deter breaches of the peace or invasions of the civilrights of its employees,or members of their families,committed uponor directed against the said employees,or members of. their families,on account of the Union affiliation or activity of the said employees andto make reasonable effort and'exercise due diligence` to protect the saidemployees, while on the job, or on the respondent's'plant property,from any acts' or threats .which interfere with. the rights of the saidemployees to self-organization as guaranteed in Section 7 of the Na-tional Labor Relations Act; provided, however, that the failure ofthe respondent to make the reasonable efforts and exercise the diligencein this 'paragraph referred to shall not impose upon the, respondent,any duty in reference to which there may or shall result any civil or,other liability (said provision not to exclude any right of the Board,to proceed hereunder)on the part of the respondent to any personwhatsoever ;(e)Require.that its officers, agents,supervisory employees andcontractors do not in any way urge, persuade,or warn its employees,or in any manner influence or attempt to influence the said employeesto form,join, assist, or participate in any labor organization; or not to.481039- 42-vol. 43--12 178DECISIONSOF NATIONALLABOR RELATIONS BOARDform, loin, assist,; or p.aticipt.ii any labor. organization, or,in anymanner for degree of sucli forii iiig; joining, assisting; or participatinin a labor organization;(f)Take all reasonable steps and -precautions to carry out and effectthe provisions of paragraph 2 (e) above;.(g)Post immediately in conspicuous places on its bulletin boards atall of its mines in Jefferson and St. Clair Counties, State of Alabama,and maintain for a period of at least sixty (60) days from the date ofposting, notices to its employees, stating that : '(1) The respondent willrefrain from the conduct from which it is ordered to cease and desistin Paragraph 1 (a) through (j) inclusive, of this Order; :(2) the re-spondent will take the affirmative action set forth iii Paragraph 2 (a)through (f) inclusive of this Order;. and (3) the respondent's em-ployees are free, to become or remain members of the United Mille.Workers of America, District 20, or any other labor organization, andthat the respondent will not discriminateagainst any employees be-cause of membership or,activity in any labor organization;(h)Notify'the Regional Director for the Tenth Region, in writingwithin ten (10) days from the date of this Order, what steps it hastaken to comply herewith.APPENDIX AAmount ofName:reimbursementCoy, ',Byers---------------------------------------------- $200.00Willard,Byers ------------------------------------------------- :.250.'00Richard Turner------------------------------------------------225.00Louis Ford---------------------------------------------200.00James Chester Shaw-------------------------------------------335.00Eary Bathwell ------------------------------------------------ 330.00James Evans -------------------------------------------------130.00James(Jim)Williams-----------------------------------------150.00Benjamin F. Bathwell------------------- ------------------------145.00Beason Hammond------------------------ ------------------------260.00Wheeler Padgett--------------------------------------------- --300.00JamesWesley Smith--------=---------- -------------- -----------250.00Oliver P.Jarrett----------------------450.00Emerson Buford------------------ -----------------------------245. 00